Citation Nr: 0710303	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for endometriosis with status post-right 
salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty service in the U.S. Coast Guard 
from October 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  A Travel Board hearing 
was held in July 2006 regarding this appeal.  A transcript of 
that hearing is associated with the claims folder.

The Board observes that the veteran testified that she has 
anxiety related to her service-connected endometriosis with 
status post-right salpingectomy.  A January 2004 VA clinical 
record indicates that she has been diagnosed with an 
adjustment disorder with mixed anxiety and depression.  The 
Board is of the opinion that the veteran's testimony at the 
July 2007 Travel Board hearing represents a claim for service 
connection for anxiety, or other acquired psychiatric 
disorder, secondary to service-connected disability.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 
127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 
(Fed. Cir. 2000) (holding that VA has obligation to explore 
all legal theories, including those unknown to the veteran, 
by which she can obtain benefit sought for the same 
disability).  Seeing as the issue has not yet been 
adjudicated by the RO, the Board refers it for appropriate 
consideration.  


FINDING OF FACT

The veteran's endometriosis with status post-right 
salpingectomy is manifested by menstrual-type cramping eighty 
percent of the time, spotting between periods, and 
incontinence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
endometriosis with status post-right salpingectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.116a, Diagnostic Code 7629 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The duty to notify was met with a November 2003 letter sent 
to the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that she ultimately is 
responsible for substantiating her claim.  The November 2003 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in her possession.  The Board 
notes that this letter was sent to the veteran prior to the 
February 2004 rating decision.  Thus, VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board observes that the veteran was also provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Such notice was provided to her 
in an August 2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, as well as VA treatment 
records are associated with the claims folder.  She was also 
provided a VA examination in conjunction with her claim for 
the specific purpose of rating the current level of 
disability.  

The Board notes that the veteran testified at her July 2006 
Travel Board hearing that she had an appointment scheduled at 
the Des Moines VA Medical Center (MC) to discuss changing the 
pain medication she was taking for her cramping.  According 
to the Court in Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records are in constructive possession of the agency 
and must be obtained if the material could be determinative 
of the claim.  In the present case, the Board notes that 
there is ample evidence of record that the veteran's 
endometriosis with status post-right salpingectomy is 
manifested by pelvic pain, and that she takes medication for 
such pain.  Therefore, such records need not be obtained to 
show that the veteran has "pelvic pain," a symptom present 
in the applicable rating criteria.  Furthermore, the Board 
notes that higher ratings are not assignable based on 
different levels of pain or pain medications.  Thus, the 
Board is satisfied that these outstanding VA medical records 
are not "determinative of the claim," and therefore need 
not be obtained.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran is currently assigned a 30 percent evaluation for 
endometriosis with status post-right salpingectomy pursuant 
to 38 C.F.R. § 4.116a, Diagnostic Code 7629 (2006).  Under 
that diagnostic code, a 30 percent evaluation is warranted 
when there is pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  The maximum allowable rating under 
this diagnostic code is 50 percent.  A 50 percent rating is 
warranted when there are lesions involving bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.

After careful review of the evidence and applicable laws, the 
Board concludes that a 50 percent evaluation is not warranted 
because there is no competent evidence that the veteran has 
lesions involving the bowel or bladder.  

The veteran provided credible testimony that she experiences 
severe cramping with menstruation and exertion, as well as 
spotting between menstrual periods.  These statements are 
corroborated by the December 2003 VA examination report which 
indicates that the veteran reported menstrual-type cramping 
eighty percent of the time and spotting between periods.  The 
Board notes that such symptomatology is consistent with the 
veteran's currently assigned 30 percent disability 
evaluation.  

The veteran also gave credible testimony that she experiences 
daily incontinence.  The Board acknowledges that incontinence 
is a symptom more consistent with a 50 percent evaluation.  
However, given the veteran's entire disability picture, such 
symptomatology is insufficient to warrant entitlement to a 
higher evaluation for endometriosis with status post-right 
salpingectomy.  As discussed above, the rating criteria for a 
50 percent evaluation requires bladder symptoms and evidence 
of lesions involving the bowel or bladder confirmed by 
laparoscopy.  The Board is sympathetic to the veteran's 
testimony that she cannot undergo a laparoscopy because of 
prior surgery for an ectopic pregnancy.  However, the Board 
notes that regardless of whether confirmed by a laparoscopy, 
there is no competent evidence of record which suggests that 
the veteran has lesions involving the bowel or bladder.  This 
includes her service and post-service medical records.  
Rather, the only evidence of lesions is a January 2004 VA 
clinical record which notes that the veteran has two left 
ovary cysts.

The Board has considered whether the veteran's symptomatology 
more closely approximates the 50 percent rating.  However, 
the absence of any evidence of lesions involving the bowel or 
bladder weighs against assigning a higher evaluation, and the 
Board concludes that the veteran's endometriosis with status 
post-right salpingectomy most closely approximates the rating 
criteria for a 30 percent evaluation.  In making its 
determination, the Board has considered the veteran's and her 
husband's statements that she is entitled to a higher rating.  
As laypersons, however, they are not competent to provide 
evidence regarding the severity of her disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide such evidence.

The Board notes that consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2006), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds that a 
review of the record, to include the medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated her endometriosis with status post-
right salpingectomy.  

Therefore, in light of the evidence of record, the Board 
concludes that the veteran is not entitled to an evaluation 
in excess of 30 percent for endometriosis with status post-
right salpingectomy.  In making its determination, the Board 
considered the benefit-of-the-doubt rule.  However, as the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an increased evaluation in excess of 30 
percent for endometriosis with status post-right 
salpingectomy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


